Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.

Response to Arguments

Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. The Remarks contend the teaching of Carlson does not suggest a second power input to the data center. The Remarks suggest only a single power input is present in Carlson since all the power originates for the AC power grid. The Remarks conclude the further limitation of second input is patently distinct from the prior art. However the proposed rejection modifies the battery of Carlson to try a fuel cell. Fuel cells are not charged from electricity from the power grid. Furthermore the power supplied by a fuel cell to the data center loads is a power supply input which is separate from the grid. The Remarks draw a line between the data center as a whole and the power supply system of the data center. However there is no claim language or structure to draw said line. The claims do not place the fuel cell outside the data center as a whole. The specification makes clear locations of .

    PNG
    media_image1.png
    300
    380
    media_image1.png
    Greyscale

See Figs 2-3 where data center 204 and 304 are shown with only one power input. The Remarks further allege the modified UPS of Carlson teaches a serial relative to the power received from the grid. However the claims again are absent to claim said arrangement. There is no claim language which requires that relative to the racks the first input and the second input be parallel, nor is this language implied by the claims. The present claims merely state the second input being “parallel to the first power input”. This connection is seen in the proposed combination made with Carlson. Therefore the rejection is maintained. An alternative rejection is supplied in the present action in effort to expedite prosecution of the present claims, though is not required as the amendment fails to distinguish the claims from the cited previously cited prior art.
In view of the amendments and Remarks are fully responsive to the 112 rejections hence the rejections have been withdrawn. 

Claim Objections

Claim 15 recites the limitation "the quantity" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11-13, 15-22, 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger et al. (US 2007/0278860) in view of Paik et al. (US 2007/0018506).
With respect to claim 8, 12-13, 16-18, 21, Krieger teaches non-transitory machine-readable storage medium (see computer controlled method paragraph 0009-11) having stored thereon machine-readable instructions to cause a computer processor to: identify a load shedding time period for a data center (paragraph 36); lower a first quantity (lower peak demand to permit preferential rates) of power provided by the electrical grid by a first quantity of power during the identified load shedding time period; and increase a quantity of power provided by a second power source (generator 210 215) by the first quantity of power during the identified load shedding time period (period of high demand, see combined power output paragraph 0032). Krieger teaches the use of a second power source however does not teach the source is a fuel cell. Fuel cells are known alternative power sources to a generator. Paik for example teaches fuel cells inverter are known alternatives (see paragraph 0027) to supply alternative power. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Krieger to try a fuel cell as the second power source for the benefit of reduced recharging/fueling time and/or increased operating times.

With respect to claim 11 and 24 Krieger teaches to deactivate stored energy (turning off or not using) when the load shedding time (peak demand period) period has ended. 
With respect to claim 15 and 27 Krieger teaches to increase (turn on and supply power) the quantity of power provided by the stored energy in response to a determination (peak load determination) that the data center is approaching a maximum power consumption level. 
With respect to claim 19 Krieger as modified above teaches the use of a fuel cell. Krieger does not detail the makeup of the fuel cell to include an electrolysis device. The use of an electrolysis device coupled to the fuel cell to provide hydrogen to the fuel cell is a typical and well known component in a fuel cell system, the Examiner takes Official Notice of such. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Krieger to include the use of an electrolysis device for the known benefit of recharging the fuel cell.
With respect to claim 20 Krieger as modified above teaches the use of a fuel cell. Krieger does not detail the makeup of the fuel cell. The use of a natural gas reformed device coupled to the fuel cell to provide hydrogen to the fuel cell is typical and well known component in a fuel cell system, the Examiner takes Official Notice of such. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Krieger to include the use of a reformer device for the known benefit of recharging the fuel cell.
Claims 8-13, 15-17 and 15-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 8,193,662) in view of Nielsen.
With respect to claim 8, 12-13, 21, Carlson teaches non-transitory machine-readable storage medium (col. 8 lines 50-60) having stored thereon machine-readable instructions to cause a computer processor to: identify a load shedding time period for a data center (col. 6 lines 15-20), wherein the load 
With respect to claim 9 and 22 Carlson teaches activate the stored energy at a particular time based on the identified load shedding time period (see during times of load shedding DC power provided by the stored energy source col. 12 lines 30-60). 
With respect to claim 10 and 23 Carlson teaches to increase (see ramp rate and soft start functionality) the quantity of power extracted from the electrical grid by the first quantity of power when the load shedding time period has ended. 
With respect to claim 11 and 24 Carlson teaches to deactivate stored energy (see transition the DC contribution to zero) when the load shedding time (time of high demand) period has ended. 

With respect to claims 16-17 and 25-26 Carlson teaches a system comprising: a data center (col. 6 lines 15-20) that includes a plurality of racks (see Fig. 1) that include a corresponding plurality of computing devices (loads); a first power input (from AC grid) of the data center coupled to an electrical grid; a second power input (from battery) of the data center coupled to a battery the second power input being separate (the battery and the utility are separate elements) and parallel to the first power input; and a computing device (see ICM/power coordinator), comprising instructions to: determine when a cumulative power draw (col. 12 lines 35-40) from the plurality of racks exceeds a threshold; activate the battery when the cumulative power draw exceeds the threshold (set point); provide power (col. 2 lines 35-50) to the plurality of racks of the data center utilizing the battery and the electrical grid without capping performance (Carlson does not disclose capping performance of each of the loads) of the plurality of computing devices when the cumulative power draw exceeds the threshold. Carlson teaches the use of a second power source however does not teach the source is a fuel cell. Fuel cells are known alternative power sources. Nielsen teaches the use of a fuel cell (item 125). Nielsen teaches fuel cells and batteries are known alternatives (see paragraph 0027). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Carlson to try a fuel cell as the second power source for the benefit of reduced recharging/fueling time and/or increased operating times.
With respect to claim 18 Carlson does not teach the use of an inverter. Nielsen teaches the known use of an inverter (item 130) in connection with a fuel cell to provide an AC output to the connected loads. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Carlson to include the use of an inverter for the predictable result of rendering a stable AC output.

With respect to claim 20 Carlson as modified above teaches the use of a fuel cell. Carlson does not detail the makeup of the fuel cell. The use of a natural gas reformed device coupled to the fuel cell to provide hydrogen to the fuel cell is typical and well known component in a fuel cell system, the Examiner takes Official Notice of such. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Carlson to include the use of a reformer device for the known benefit of recharging the fuel cell.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836